Citation Nr: 1225804	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  04-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected hypertension and coronary vascular disease. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of this hearing is of record. 

In September 2008 and May 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Atrial fibrillation was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  





CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Turning first to whether service connection is warranted on a secondary basis, the record clearly establishes the presence of a current disability.  During an April 2006 examination at the Sioux Falls VA Medical Center (VAMC), an EKG indicated the new onset of atrial fibrillation.  The finding was confirmed during later examinations, and the Veteran has received consistent anticoagulation therapy for atrial fibrillation since April 2006.  Atrial fibrillation was also diagnosed during the most recent VA cardiac examination in November 2011.  

Although the record establishes that the Veteran has a current cardiac disability, the weight of the evidence does not establish that the disability was caused or aggravated by service-connected hypertension or coronary vascular disease.  In support of his claim, the Veteran has submitted copies of studies indicating that cardiomyopathy (atrial and/or ventricular arrhythmias) can be related to hypertension.  However, the Board finds that the probative value of this evidence is lessened as it does not include any findings beyond generic statements regarding possible relationships between various cardiac conditions.  See Wallin v. West, 11 Vet. App. 509 514 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  The studies submitted by the Veteran are general with no findings specifically relevant to the claim before the Board; they merely note that among the cases of cardiomyopathy studied, only 4 percent were related to hypertension.  The studies submitted by the Veteran therefore lack the requisite degree of certainty required by Wallin and Sacks.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board also finds that the treatise evidence submitted by the Veteran is outweighed by the competent medical evidence weighing against the claim for service connection on a secondary basis.  The Veteran was provided VA examinations to determine the nature and etiology of his atrial fibrillation in January 2007, September 2007, and November 2011.  The VA examiners all determined that the Veteran's atrial fibrillation was not caused or aggravated by his service-connected hypertension or coronary vascular disease.  The November 2011 VA examiner specifically noted that the Veteran had many known risk factors for atrial fibrillation including hemodynamic stress related to a prior dental infection, surgery, and pneumonia (treated at the VAMC a few months before the finding of atrial fibrillation), chronic alcohol abuse, and advancing age.  The examiner also found that the Veteran's hypertension and coronary vascular disease were well-controlled and therefore did not serve to aggravate the atrial fibrillation.  This medical opinion, and the opinions of the other VA examiners, were fully explained and rendered following review of the claims file and an accurate presentation of the facts, to include the onset of atrial fibrillation in April 2006 and the Veteran's past history of a dental infection, pneumonia, and chronic alcohol abuse.  The Board has therefore afforded them significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the Veteran's statements linking his atrial fibrillation to service-connected hypertension and coronary vascular disease, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the cardiac disability simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinions against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any symptoms of atrial fibrillation during military service.  His service records are negative for evidence of the disability and there is no documentation of atrial fibrillation until April 2006, more than 35 years after his separation from active duty service.  In addition, the record does not demonstrate the presence of a nexus between the Veteran's atrial fibrillation and any incident of active duty service, to include a report of continuity of symptoms since service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's atrial fibrillation was incurred secondary to the service-connected hypertension, coronary vascular disease, or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for coronary vascular disease, rated as 60 percent disabling, and hypertension, rated as 10 percent disabling.  His combined evaluation for compensation is 60 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he has a single disability rated at 60 percent.  38 C.F.R. § 4.16(a) (2011).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he is unemployable due solely to service-connected disabilities.  

On his February 2007 claim for TDIU, the Veteran reported that he last worked part-time in 1995 and was prevented from working due to his service-connected heart condition.  He also reported finishing high school and two years of college.  During a 1996 VA examination performed in conjunction with an earlier claim for benefits, the Veteran stated that he received an associate's degree in banking in 1991, and the Veteran similarly testified regarding his degree at the April 2009 hearing.  He also testified that he had not worked since 1980 due to his age and physical problems, to include his nonservice-connected back and leg disabilities. 

After review of the evidence of record, the Board finds that the Veteran is not unemployable due to service-connected disabilities.  VA physicians who examined the Veteran and reviewed the claims file in September 2007 and February 2012 both found that the Veteran was not precluded from obtaining and maintaining employment due to his service-connected cardiac conditions.  The February 2012 VA examiner specifically found that the Veteran's biggest limiting factor was his dyspnea from nonservice-connected chronic obstructive pulmonary disorder (COPD) with additional limitations from back pain.  The Veteran's service-connected coronary vascular disease and hypertension were characterized by the VA examiner as stable and the Veteran was described as physically active without ischemic heart disease.  The record is entirely negative for competent medical evidence of unemployability, and the September 2007 and February 2012 VA examiners both found that the Veteran was capable of sedentary work despite his nonservice-connected COPD and back pain.  

The Veteran's statements also weigh against a finding of unemployability in this case.  Although he reported on his February 2007 claim that he was not able to work due to service-connected heart problems, he testified in April 2009 that he was unable to work because of his nonservice-connected back condition.  The Board also notes that earlier statements from the Veteran in 1984 and 1985 similarly indicate that he stopped working as a trucker in March 1980 due to a nonservice-connected back disability.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  Instead, the evidence of record establishes that the Veteran is capable of sedentary employment and experiences difficulties with breathing and back pain due to nonservice-connected conditions.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2006 and February 2007 letters.  The notice letters also informed the Veteran of the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for service connection for atrial fibrillation, the Veteran has not received VCAA notice regarding service connection on a direct basis.  The Veteran has not alleged any prejudice resulting from the lack of notice on the direct service connection element of the claim, and has never contended that service connection is warranted for atrial fibrillation on a direct basis.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  The Veteran has only contended that service connection is warranted for atrial fibrillation on a secondary basis and has not identified any prejudice resulting from VA's failure to provide him notice regarding service connection on a direct theory of entitlement.  The Board also notes that the record is entirely negative for evidence of direct service connection, and finds that the lack of notice on this element of the claim has not affected the essential fairness of the adjudication.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  The Veteran has not reported undergoing any private treatment that pertains to the issues currently before the Board.  

Additionally, the Veteran was provided proper VA examinations in November 2011 and February 2012 in response to his claims for service connection and TDIU.  Although the Veteran's representative argued in December 2011 that the opinions of the November 2011 VA examiner were inadequate, the Board finds that this is not the case.  The November 2011 VA examiner found that the Veteran's atrial fibrillation was not caused or aggravated by service-connected hypertension and/or coronary vascular disease.  The expressed opinions were based on a thorough review of the Veteran's claims file and included the Veteran's own reported history.  The VA examiner also provided a well-reasoned rationale for the medical opinions; the examiner noted that the Veteran's hypertension and coronary vascular disease were well-controlled, and the Veteran had many other risk factors for atrial fibrillation including a past history of hemodynamic stress secondary to chronic alcohol abuse, a past dental infection and surgery, and pneumonia.  The Board therefore finds that the November 2011 VA examination is adequate and clarification or an additional medical opinion is not required by the duty to assist. 

The Board also finds that VA has complied with the September 2008 and May 2009 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a videoconference hearing in April 2009 and proper VA examinations and medical opinions in November 2011 and February 2012.  The case was then readjudicated in a March 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected hypertension and coronary vascular disease, is denied. 

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


